Title: To Thomas Jefferson from James Madison, 11 February 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Feby. 11. 1797
                    
                    After several little turns in the mode of conveying you notice of your election, recurrence was had to the precedent of leaving the matter to the Senate, where on the casting vote of Mr. Adams, the notification was referred to the President of the U. States, in preference of the President of the Senate. You will see in the papers the state of the votes, and the manner of counting and proclaiming them. You will see also the intimation given by Mr. A. of the arrangement he has made for taking the oath of office. I understand he has given another intimation which excites some curiosity, and gives rise to several reflections which will occur to you: it is, that he means to take the advice of the Senate on his coming into office whether the offices held during pleasure are or are not vacated by the political demise of His predecessor? This is the substance.  I do not aim at or know the terms, of the question; of which previous notice is thus given that the members of the Senate may the better make up their opinions. What room is there for such a question at all? Must it not have been settled by precedent? On what principle is the Senate to be consulted? If this step be the result of deliberation and system, it seems to shew 1. that the maxims of the British Govt. are still uppermost in his mind. 2 That the practice of his predecessor are not laws to him, or that he considers a second election of the same person as a continuation of the same reign. 3 that the Senate is to be brought more into Executive agency than heretofore.
                    Accounts have been received of the arrival of Pinkney in France, but not at Paris. Nothing yet from Monroe since he knew of his recall. Every thing relating to that quarter remains in statu quo.
                    You will find in the inclosed papers that Buonaparte has nearly cut up another austrian army. It is to be hoped that its consequences may force the Emperor to a peace, and thro’ him, Great Britain. Adieu.
                    This goes by Mr. Bloodworth son of the Senator from N. Carolina appointed to carry you notification of your appointment.
                